Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn. 
Applicant’s arguments with respect to the objection of claim 8 have been fully considered and are persuasive.  The objection of claim 8 has been withdrawn. 
Applicant’s arguments with respect to the 35 USC 112(b) rejection of claims 6, 7, and 9 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claims 6, 7, and 9has been withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,258,417 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is broader in scope than the subject matter of the parent claims. However, the claims of the instant application are directed towards a robotic actuation system comprising a robotic actuator having a motorized gear and a robotic workstation for controlling the motorized gear and the claims of the patent are directed towards a robotic workstation for controlling a motorized gear. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the robotic workstation of the patent to combine it with the motorized gear the robotic workstation is configured to control to .
Instant claim
Corresponding patent claim
1
1
2
2
3
2
4
2
5
3
6
4
7
5
8
6


Claim 9 IS rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,258,417 B2 in view of Shelton (US 20140005718 A1).
Patent ‘417 is silent regarding wherein the robot actuator further includes: Appln. No.: 16/357,792 Page 6a coupling of a handle base and a handle cover to define an actuation chamber for housing an engagement of the at least one motorized gear to a handle of the interventional tool.
However, Shelton teaches wherein the robot actuator further includes: Appln. No.: 16/357,792 Page 6a coupling of a handle base and a handle cover to define an actuation chamber for housing an engagement of the at least one motorized gear to a handle of the interventional tool (see at least Fig. 6 for unlabeled cover and base of tool mounting portion 300 which defines a chamber for the gear and drive cable 434 as shown in at least Fig. 16).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NGUYEN whose telephone number is (571)272-4838.  The examiner can normally be reached on M-F 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBY LIN can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.